EXHIBIT L
   TH EJlllllllllIIIIIIIIIIIIIIIW                American Steamship Owners Mutual Protection and Indemnity Association, Inc.
AMERICANF                                                                         Shipowners Claims Bureau, Inc., Manager
  CLUB                                                                                   One Battery Park Plaza - 31st Floor

             ~                                                                                   New York, NY 10004, U.S.A.




                                                 ENDORSEMENT
                                         Class I - Protection & Indemnity Insurance

 VESSEL{S}                                         IMONO.          FLAG        GROSS TONNAGE          PORT OF REGISTRY

 ADAMASTOS                                        9087269          LBR               39,017           Monrovia, Liberia

 MEMBER                                                                                                  POLICY YEAR

 ADAMASTOS SHIPPING & TRADING SA                                                                             2014



 TERMINATION - "ADAMASTOS"

 WITH EFFECT FROM JANUARY               8,2015, COVER HEREUNDER IS TERMINATED BY REASON OF CHANGE OF
 MANAGEMENT.




 ANY OTHER TERMS, CLAUSES AND CONDITIONS OF COVER EVIDENCED BY THE CERTIFICATE OF ENTRY REMAIN
 UNCHANGED.




ENDORSEMENT NO:
NEWYORK:
                                    00999004

                                    09 January, 2015                       l     .O"T'·-.
                                                                                 ,
                                                                                       ".      '-V.··.
                                                                                                 \\.n '.
                                                                                   l(vsr.., ~ ~, r\W~
                                                                   BY:----~A~U~T~H~O~R~IZ~E~D~S~I~G~N~A~T~U~R~E---------




                                                                                                          CONFIDENTIAL
                                                                                                          AC 008776
     THE..aIi....-                  American Steamship Owners Mutual Protection and Indemnity Association, Inc.
AMERICANF                                                            Shipowners Claims Bureau, Inc., Manager
  CLUB                                                                      One Battery Park Plaza - 31 st Floor
       .~                                                                           New York, NY 10004, U.S.A.




                                    ENDORSEMENT
                      Class 11- Freight, Demurrage & Defense Insurance

VESSEL(S)                             IMONO.          FLAG        GROSS TONNAGE          PORT OF REGISTRY

ADAMASTOS                            9087269          LBR              39,017             Monrovia, Liberia


MEMBER                                                                                      POLICY YEAR

ADAMASTOS SHIPPING   & TRADING SA                                                               2014



TERMINATION - "ADAMASTOS"

WITH EFFECT FROM JANUARY   8,2015, COVER HEREUNDER IS TERMINATED BY REASON OF CHANGE OF
MANAGEMENT.




ANY OTHER TERMS, CLAUSES AND CONDITIONS OF COVER EVIDENCED BY THE CERTIFICATE OF ENTRY REMAIN
UNCHANGED.




ENDORSEMENT NO:       01000004

NEW YORK:             09 January, 2015                 BY:
                                                                     AUTHORIZED SIGNATURE




                                                                                              CONFIDENTIAL
                                                                                              AC 008777
